Citation Nr: 1757142	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease (DDD), with intervertebral disc syndrome (IVDS) and radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985, from June 2007 to February 2008, and from August 2010 to June 2012.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.

This matter was previously before the Board in August 2016.  The Board remanded the issue on appeal in order to afford the Veteran a more recent VA examination to determine the severity of his service-connected lumbar DDD.  The Board finds that there has not been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his service-connected lumbar DDD, with IVDS and radiculopathy of the left lower extremity is more disabling than currently evaluated.

In his June 2016 hearing, the Veteran testified that he suffers from extreme pain all the time for which takes medication.  The Veteran stated that he is limited in his employment and maintains that his back disorder affects his ability to get higher paying employment.  The Veteran indicated that he works approximately 12 hours a day, drives an armored car, and that he occasionally lifts heavy objects.  The Veteran testified that he has received all the therapy necessary, and has been told that it is as far as they can go.  The Veteran reported that his back condition has worsened since his VA examination in 2003 and noted that breathing now causes him to have pain in his back.  The Veteran indicated that he now experiences numbness in his feet and legs, and he has tingling in his hands.

The Board remanded the issue to afford the Veteran with a new VA examination to determine the severity of the Veteran's service-connected lumbar DDD with IVDS and radiculopathy of the left lower extremity.

The Veteran underwent a VA examination for his back condition in August 2016.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that the August 2016 VA examination report indicates that there was evidence of pain with weight bearing but does not specify whether range of motion was tested in weight or nonweight-bearing.  The report further indicates range of motion findings without specifying whether such testing was taken during active or passive motion.  In light of the fact that the examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the August 2016 VA examination is inadequate, and the Veteran must be afforded a new VA examination for his back disability before a decision can be rendered on his claim.

As the August 2016 VA examination is not compliant with Correia, the Board finds that the development conducted does not adequately comply with the directives of the August 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran must be scheduled for a VA examination to determine the severity of the Veteran's service-connected lumbar DDD, with IVDS and radiculopathy of the left lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected lumbar DDD, with IVDS and radiculopathy of the left lower extremity.  The examiner must review the claims file in conjunction with the examination.

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected lumbar DDD.

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, as appropriate and must indicate whether such testing was accomplished.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Also, the examiner must comment on the functional impairment caused by the Veteran's DDD of the lumbar spine with IVDS and left lower extremity radiculopathy.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

	(CONTINUED ON NEXT PAGE)


that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

